 


110 HR 1102 IH: Total Force Educational Assistance Enhancement and Integration Act of 2007
U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1102 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2007 
Mr. Snyder (for himself, Mr. Boozman, Ms. Herseth, Ms. Loretta Sanchez of California, Mr. Reynolds, and Mr. Latham) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title 38, United States Code, to recodify as part of that title certain educational assistance programs for members of the reserve components of the Armed Forces, to improve such programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Total Force Educational Assistance Enhancement and Integration Act of 2007. 
2.Recodification in title 38, United States Code, and improvement of certain educational assistance programs for members of the Reserve components 
(a)PurposeThe purpose of this section is to recodify in title 38, United States Code, the provisions of chapters 1606 and 1607 of title 10, United States Code, relating to educational assistance for members of the reserve components of the Armed Forces, and to make certain improvements in such provisions as so recodified. 
(b)Recodification and Improvement of Educational Assistance Programs 
(1)In generalPart III of title 38, United States Code, is amended by inserting after chapter 32 the following new chapter: 
 
33EDUCATIONAL ASSISTANCE FOR MEMBERS OF THE RESERVE COMPONENTS 
 
Subchapter I—Members of the Selected Reserve 
Sec. 
3301. Educational assistance program: purpose. 
3302. Eligibility. 
3302A. Eligibility of individuals entitled to educational assistance under former chapter 1606 of title 10. 
3303. Amount. 
3304. Termination of assistance. 
3305. Failure to participate satisfactorily; penalties. 
3306. Reports to Congress. 
Subchapter II—Reserve Component Members Supporting Contingency Operations and Certain Other Operations 
3321. Purpose. 
3322. Educational assistance program. 
3323. Eligibility. 
3323A. Eligibility of individuals entitled to educational assistance under former chapter 1607 of title 10. 
3324. Amount. 
3325. Time limitation for use of entitlement. 
3326. Termination of assistance. 
Subchapter III—Administrative Matters 
3341. Administration of programs. 
3342. Funding.  
IMembers of the Selected Reserve 
3301.Educational assistance program: purposeTo encourage membership in units of the Selected Reserve of the Ready Reserve, the Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Homeland Security, with respect to the Coast Guard when it is not operating as a service in the Navy, shall carry out under this subchapter a program to provide educational assistance to members of the Selected Reserve of the Ready Reserve of the Armed Forces who agree to remain members of the Selected Reserve for a period of not less than six years. 
3302.Eligibility 
(a)In GeneralA person is entitled to educational assistance under the program of educational assistance under this subchapter if the person— 
(1)after October 1, 2008— 
(A)enlists, reenlists, or extends an enlistment as a Reserve for service in the Selected Reserve for a period of not less than six years; or 
(B)is appointed as, or is serving as, a reserve officer and agrees to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve to which the person may be subject; and 
(2)before applying for benefits under this subchapter, has completed the requirements of a secondary school diploma (or an equivalency certificate). 
(b)Completion of Active Duty for TrainingEducational assistance may not be provided to a member under this subchapter until the member has completed the initial period of active duty for training required of the member. 
(c)Notice on Entitlement
(1)Each person who becomes entitled to educational assistance under subsection (a) shall at the time the person becomes so entitled be given a statement in writing summarizing the provisions of this subchapter and stating clearly and prominently the substance of sections 3304 and 3305 of this title as such sections may apply to the person. 
(2)In accordance with a memorandum of understanding entered into between the Secretary of Veterans Affairs and the Secretary of Defense, the Secretary of Defense shall transmit a notice of entitlement for each member so entitled to the Secretary of Veterans Affairs. 
(d)Inapplicability of Certain Duty Toward EntitlementA person may not receive credit under this subchapter for service (in any grade) on full-time active duty or full-time National Guard duty for the purpose of organizing, administering, recruiting, instructing, or training the reserve components in a position which is included in the end strength required to be authorized each year by section 115(a)(1)(B) of title 10. 
(e)Bar to Duplication of Educational AssistanceThe provisions of section 3033(a) of this title, relating to a bar on duplication of receipt of certain educational assistance benefits, apply with respect to the receipt of educational assistance under this subchapter. 
3302A.Eligibility of individuals entitled to educational assistance under former chapter 1606 of title 10 
(a)In GeneralSubject to the provisions of this section, any individual entitled to educational assistance under chapter 1606 of title 10 as of October 1, 2008, shall be entitled to educational assistance under this subchapter thereafter for the programs of education, in the amounts, and subject to the conditions and limitations provided in sections 3303 through 3305 of this title. 
(b)Limitation on Months of EntitlementThe number of months of entitlement to educational assistance under this subchapter of an individual described in subsection (a) by reason of this section as of October 1, 2008, shall be equal to the number of months of entitlement of such individual to educational assistance under chapter 1606 of title 10 that remain unutilized by such individual as of that date. 
(c)Time Limitation for Use of Entitlement
(1)Except as provided in paragraph (2), the provisions of section 16133 of title 10, as in effect on September 30, 2008, shall apply to the time for the use by an individual described in subsection (a) of entitlement to educational assistance under this subchapter by reason of this section. 
(2)Clause (1) of section 16133(a) of title 10, as in effect on September 30, 2008, shall not apply to the time for the use by an individual described in subsection (a) of entitlement to educational assistance under this subchapter by reason of this section. 
3303.Amount 
(a)In General
(1)Subject to the provisions of this section, the Secretary shall provide for payment to each person entitled to educational assistance under this subchapter who is pursuing a program of education described by subsection (b) of an educational assistance allowance at the following rates: 
(A)$309 (as increased from time to time under paragraphs (2) and (3)) per month for each month of full-time pursuit of a program of education. 
(B)$231 (as increased from time to time under paragraphs (2) and (3)) per month for each month of three-quarter-time pursuit of a program of education. 
(C)$153 (as increased from time to time under paragraphs (2) and (3)) per month for each month of half-time pursuit of a program of education. 
(D)$77.25 (as increased from time to time under paragraphs (2) and (3)) per month for each month of less than half-time pursuit of a program of education, except that no payment may be made to a person for less than half-time pursuit if tuition assistance is otherwise available to the person for such pursuit from the military department concerned. 
(2)With respect to any fiscal year, the Secretary shall provide a percentage increase (rounded to the nearest dollar) in the rates payable under subparagraphs (A) through (D) of paragraph (1) equal to the percentage increase provided under subsection (h) of section 3015 of this title to the rates payable under subsection (a) of that section. 
(3)In the event of any increase by law (other than an increase under paragraph (2)) in the rates of basic educational assistance payable under section 3015(a) of this title, effective for months beginning on or after the month in which such increase goes into effect the Secretary shall provide a percentage increase (rounded to the nearest dollar) in the rates payable under subparagraphs (A) through (D) of paragraph (1) equal to such percentage increase in such rates of basic educational assistance by law. 
(b)Authorized Education ProgramsEducational assistance may be provided under this subchapter for pursuit of any program of education that is an approved program of education for purposes of chapter 30 of this title. 
(c)Maximum Months of Assistance
(1)Subject to section 3695 of this title, the maximum number of months of educational assistance that may be provided to any person under this subchapter is 36 (or the equivalent thereof in part-time educational assistance). 
(2)
(A)Notwithstanding any other provision of this subchapter or chapter 36 of this title, any payment of an educational assistance allowance described in subparagraph (B) shall not— 
(i)be charged against the entitlement of a person under this subchapter; or 
(ii)be counted toward the aggregate period for which section 3695 of this title limits a person’s receipt of assistance. 
(B)The payment of an educational assistance allowance referred to in subparagraph (A) is the payment of such an allowance to a person for pursuit of a course or courses under this subchapter if the Secretary finds that the person— 
(i)had to discontinue such course pursuit as a result of being ordered to serve on active duty under section 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10; and 
(ii)failed to receive credit or training time toward completion of the person’s approved educational, professional, or vocational objective as a result of having to discontinue, as described in clause (i), the person’s course pursuit. 
(C)The period for which, by reason of this paragraph, an educational assistance allowance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the portion of the period of enrollment in the course or courses for which the person involved failed to receive credit or with respect to which such person lost training time, as determined under subparagraph (B)(ii). 
(d)Apprenticeships; On-Job Training
(1)Educational assistance is payable under this subchapter to a person entitled to educational assistance under this subchapter for pursuit of a full-time program of apprenticeship or other on-job training. 
(2)
(A)For purposes of this subchapter, the rate of payment of educational assistance allowances, and the charge against entitlement for receipt of such allowances, under this subsection shall be governed by the provisions of section 3032(c) of this title. 
(B)In the administration of the provisions referred to in subparagraph (A) for purposes of this subchapter— 
(i)a reference to an individual shall be deemed to be a reference to a person entitled to educational assistance under this subchapter; 
(ii)a reference to this chapter shall be deemed to be a reference to this subchapter; and 
(iii)a reference to the monthly educational assistance allowance otherwise payable to such individual shall be deemed to be a reference to the monthly educational assistance allowance otherwise payable to the person concerned under this subchapter (including any such allowance under subsection (a) and any such allowance under subsection (i)). 
(e)Correspondence Courses
(1)Educational assistance is payable under this subchapter to a person entitled to educational assistance under this subchapter who enters into an agreement to pursue, and pursues, a program of education exclusively by correspondence. 
(2)
(A)For purposes of this subchapter, the rate of payment of educational assistance allowances, and the charge against entitlement for receipt of such allowances, under this subsection shall be governed by the provisions of section 3032(d) of this title. 
(B)In the administration of the provisions referred to in subparagraph (A) for purposes of this subchapter— 
(i)a reference an individual shall be deemed to be a reference to a person entitled to educational assistance under this subchapter; 
(ii)a reference to this chapter shall be deemed to be a reference to this subchapter; and 
(iii)a reference to the amount of monthly assistance the individual would otherwise be eligible to receive for full-time pursuit of an institutional course shall be deemed to be a reference to the monthly educational assistance allowance otherwise payable to the person concerned under this subchapter (including any such allowance under subsection (a) and any such allowance under subsection (i)). 
(f)Flight Training
(1)Educational assistance is payable under this subchapter to a person entitled to educational assistance under this subchapter for pursuit of a program of education consisting of exclusively of flight training approved under section 3034(d) of this title, subject to the conditions specified in paragraphs (2) and (4) of section 3032(e) of this title. 
(2)
(A)For purposes of this subchapter, the rate of payment of educational assistance allowances, and the charge against entitlement for receipt of such allowances, under this subsection shall be governed by the provisions of section 3032(e) of this title. 
(B)In the administration of the provisions referred to in subparagraph (A) for purposes of this subchapter— 
(i)a reference to an individual shall be deemed to be a reference to a person entitled to educational assistance under this subchapter; 
(ii)a reference to this chapter shall be deemed to be a reference to this subchapter; and 
(iii)a reference to the monthly rate of education assistance which such individual would otherwise be paid shall be deemed to be a reference to the monthly amount of educational assistance otherwise payable to the person concerned under this subchapter (including any such allowance under subsection (a) and any such allowance under subsection (i)). 
(g)Licensing and Certification Tests
(1)Educational assistance is payable under this subchapter to a person entitled to educational assistance under this subchapter for a licensing or certification test described in section 3452(b) of this title. 
(2)
(A)For purposes of this subchapter, the amount payable for a licensing or certification test, the charge against entitlement for receipt of such payment, and the effect of expiration of entitlement on payments, under this subsection is governed by the provisions of section 3032(f) of this title. 
(B)In the administration of the provisions referred to in subparagraph (A) for purposes of this subchapter— 
(i)a reference to an individual shall be deemed to be a reference to a person entitled to educational assistance under this subchapter; 
(ii)a reference to this chapter shall be deemed to be a reference to this subchapter; and 
(iii)a reference to the full-time monthly institutional rate of educational assistance which such individual would otherwise be paid shall be deemed to a reference to the monthly amount of educational assistance allowance otherwise payable to the person concerned under this subchapter (including any such allowance under subsection (a) and any such allowance under subsection (i)). 
(h)Individualized Tutorial Assistance
(1)A person entitled to educational assistance under this subchapter is entitled to individualized tutorial assistance in accordance with the provisions of section 3492 of this title, subject to the conditions applicable to an eligible veteran under that section. 
(2)The amount of individualized tutorial assistance provided under this subsection shall be governed by the provisions of section 3019(b) of this title. 
(3)
(A)For purposes of this subchapter, the charge against entitlement of individualized tutorial assistance received under this subsection shall be governed by the provisions of section 3019(c) of this title. 
(B)In the administration of the provisions referred to in subparagraph (A) for purposes of this subchapter— 
(i)a reference to an individual shall be deemed to be a reference to a person entitled to educational assistance under this subchapter; 
(ii)a reference to this chapter shall be deemed to be a reference to this subchapter; and 
(iii)a reference to the amount of monthly assistance which the individual is otherwise eligible to receive for full-time pursuit of an institutional course shall be deemed to be a reference to the monthly amount of educational assistance allowance otherwise payable to the person concerned under this subchapter (including any such allowance under subsection (a) and any such allowance under subsection (i)). 
(i)Increased Rate of Assistance for Persons With Certain Skills
(1)In the case of a person who has a skill or specialty designated by the Secretary of Defense as a skill or specialty in which there is a critical shortage of personnel or for which it is difficult to recruit or, in the case of critical units, retain personnel, the Secretary of Veterans Affairs may increase the rate of the educational assistance allowance applicable to that person to such rate in excess of the rate prescribed under subparagraphs (A) through (D) of subsection (a)(1) as the Secretary of Veterans Affairs and the Secretary of Defense jointly consider appropriate, but the amount of any such increase may not exceed $350 per month. 
(2)In the case of a person who has a skill or specialty designated by the Secretary of Defense as a skill or specialty in which there is a critical shortage of personnel or for which it is difficult to recruit or, in the case of critical units, retain personnel, who is eligible for educational benefits under chapter 30 (other than section 3012) of this title and who meets the eligibility criteria specified in subparagraphs (A) and (B) of section 3302(a)(1) of this title, the Secretary of Veterans Affairs may increase the rate of the educational assistance allowance applicable to that person to such rate in excess of the rate prescribed under section 3015 of this title as the Secretary of Veterans Affairs and the Secretary of Defense jointly consider appropriate, but the amount of any such increase may not exceed $350 per month. 
(3)The authority provided by paragraphs (1) and (2) shall be exercised by the Secretary of Veterans Affairs under regulations prescribed jointly by the Secretary of Veterans Affairs and the Secretary of Defense. 
(j)Continuation of Entitlement During Quarter or Semester of ExhaustionThe provisions of section 3031(f) of this title shall apply to the period of entitlement of a person to educational assistance under this subchapter. 
3304.Termination of assistanceEducational assistance may not be provided under this subchapter— 
(1)to a member receiving financial assistance under section 2107 of title 10 as a member of the Senior Reserve Officers’ Training Corps program; or 
(2)to a member who fails to participate satisfactorily in required training as a member of the Selected Reserve. 
3305.Failure to participate satisfactorily; penalties 
(a)PenaltiesAt the option of the Secretary of the military department concerned, a member of the Selected Reserve of an Armed Force who does not participate satisfactorily in required training as a member of the Selected Reserve during a term of enlistment or other period of obligated service that created entitlement of the member to educational assistance under this subchapter, and during which the member has received such assistance, may— 
(1)be ordered to active duty for a period of two years or the period of obligated service the person has remaining under section 3302 of this title, whichever is less; or 
(2)be subject to the repayment provisions under section 303a(e) of title 37. 
(b)Effect of RepaymentAny repayment under section 303a(e) of title 37 shall not affect the period of obligation of a member to serve as a Reserve in the Selected Reserve. 
3306.Reports to Congress 
(a)Biennial Reports
(1)The Secretary shall submit to Congress, not later than March 1 of each odd-numbered year, a report on the operation of the educational assistance program carried out under this subchapter during the preceding two fiscal years. 
(2)Each report under paragraph (1) shall include the number of members of the Selected Reserve of the Ready Reserve of each Armed Force receiving, and the number of such members entitled to receive, educational assistance under this subchapter during each fiscal year covered by such report. 
(b)Modification of Report Frequency and Report CoverageThe Secretary may submit the report otherwise required by subsection (a) more frequently than is otherwise required by that subsection and adjust the period covered by the report accordingly. 
IIReserve Component Members Supporting Contingency Operations and Certain Other Operations 
3321.PurposeThe purpose of this subchapter is to provide educational assistance to members of the reserve components called or ordered to active service in response to a war or national emergency declared by the President or Congress, in recognition of the sacrifices that those members make in answering the call to duty. 
3322.Educational assistance programThe Secretary of Veterans Affairs, in consultation with the Secretary of Defense and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, shall carry out under this subchapter a program to provide educational assistance to members of the Ready Reserve of the Armed Forces for the purpose specified in section 3321 of this title. 
3323.Eligibility 
(a)In GeneralOn or after October 1, 2008, a member of a reserve component is entitled to educational assistance under this subchapter if the member— 
(1)serves on active duty in support of a contingency operation for 90 consecutive days or more; or 
(2)in the case of a member of the Army National Guard of the United States or Air National Guard of the United States, performs full time National Guard duty under section 502(f) of title 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds. 
(b)Notice on Entitlement
(1)Each member who becomes entitled to educational assistance under subsection (a) shall be given a statement in writing prior to release from active service that summarizes the provisions of this subchapter and states clearly and prominently the substance of sections 3325 and 3326 of this title as such sections may apply to the member. 
(2)In accordance with a memorandum of understanding entered into between the Secretary of Veterans Affairs and the Secretary of Defense, the Secretary of Defense shall transmit a notice of entitlement under subsection (a) for each member so entitled to the Secretary of Veterans Affairs. 
(c)Applicability of Certain Service Toward EligibilityA member who qualifies for educational assistance under this subchapter may not receive credit for service under both the program established by chapter 30 of this title and the program established by this subchapter, but shall make an irrevocable election (in such form and manner as the Secretary may prescribe) as to the program to which such service is to be credited. 
(d)Bar to Duplication of Educational Assistance
(1)Except as provided in paragraph (2), the provisions of section 3033(a) of this title, relating to a bar on duplication of receipt of certain educational assistance benefits, apply with respect to the receipt of educational assistance under this subchapter. 
(2)Paragraph (1) does not apply with respect to the entitlement of a member to educational assistance under section 3303(i) of this title. 
3323A.Eligibility of individuals entitled to educational assistance under former chapter 1607 of title 10 
(a)In GeneralSubject to the provisions of this section, any individual entitled to educational assistance under chapter 1607 of title 10 as of October 1, 2008, shall be entitled to educational assistance under this subchapter thereafter for the programs of education, in the amounts, and subject to the conditions and limitations provided in sections 3324 through 3326 of this title. 
(b)Limitation on Months of EntitlementThe number of months of entitlement to educational assistance under this subchapter of an individual described in subsection (a) by reason of this section as of October 1, 2008, shall be equal to the number of months of entitlement of such individual to educational assistance under chapter 1607 of title 10 that remain unutilized by such individual as of that date. 
(c)Time Limitation for Use of Entitlement
(1)Except as provided in paragraph (2), the provisions of section 16164 of title 10, as in effect on September 30, 2008, shall apply to the time for the use by an individual described in subsection (a) of entitlement to educational assistance under this subchapter by reason of this section. 
(2)The provisions of section 3325(a)(2) of this title shall apply to the duration of the entitlement of an individual described by subsection (a) to educational assistance under this subchapter by reason of this section. 
3324.Amount 
(a)In General
(1)The educational assistance program under this subchapter shall provide for payment by the Secretary of an educational assistance allowance to each member entitled to educational assistance under this subchapter— 
(A)if the member is pursuing a program of education authorized under subsection (b) on a full-time basis, at the monthly rate of— 
(i)for months occurring during fiscal year 2009, the monthly rate payable under section 3015(a)(1)(D) of this title for that fiscal year; and 
(ii)for months occurring during a subsequent fiscal year, the amount for months occurring during the previous fiscal year as increased under paragraph (2); or 
(B)if the member is pursuing a program of education authorized under subsection (b) on less than a full-time basis, at an appropriately reduced monthly rate, as determined under regulations prescribed by the Secretary. 
(2)
(A)With respect to any fiscal year, the Secretary shall provide a percentage increase (rounded to the nearest dollar) in the rate payable under paragraph (1)(A) equal to the percentage by which— 
(i)the Consumer Price Index (all items, United States city average) for the 12-month period ending on the June 30 preceding the beginning of the fiscal year for which the increase is made, exceeds 
(ii)such Consumer Price Index for the 12-month period preceding the 12-month period described in clause (i). 
(B)Any rounding under subparagraph (A) shall be subject to the provisions of section 3015(h)(2) of this title. 
(b)Authorized Education ProgramsEducational assistance may be provided under this subchapter for pursuit of any program of education that is an approved program of education for purposes of chapter 30 of this title. 
(c)Treatment of Certain Duty as Counting Toward EntitlementAny month of active duty, or full time National Guard duty, served by a member that contributes under section 3323(a) of this title to the entitlement of the member to educational assistance under this subchapter shall be counted as a month for which the member is entitled to educational assistance under this subchapter. 
(d)Maximum Months of Assistance
(1)Subject to section 3695 of this title, the maximum number of months of educational assistance that may be provided to any member under this subchapter is 36 (or the equivalent thereof in part-time educational assistance). 
(2)
(A)Notwithstanding any other provision of this subchapter or chapter 36 of this title, any payment of an educational assistance allowance described in subparagraph (B) shall not— 
(i)be charged against the entitlement of any member under this subchapter; or 
(ii)be counted toward the aggregate period for which section 3695 of this title limits a member’s receipt of assistance. 
(B)The payment of an educational assistance allowance referred to in subparagraph (A) is the payment of such an allowance to a member for pursuit of a course or courses under this subchapter if the Secretary finds that the member— 
(i)had to discontinue such course pursuit as a result of being ordered to serve on active duty under section 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10; and 
(ii)failed to receive credit or training time toward completion of the member’s approved educational, professional, or vocational objective as a result of having to discontinue, as described in clause (i), the member’s course pursuit. 
(C)The period for which, by reason of this subsection, an educational assistance allowance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the portion of the period of enrollment in the course or courses for which the member involved failed to receive credit or with respect to which such member lost training time, as determined under subparagraph (B)(ii). 
(e)Flight Training
(1)Educational assistance is payable under this subchapter to a person entitled to educational assistance under this subchapter for pursuit of a program of education consisting of exclusively of flight training approved under section 3034(d) of this title, subject to the conditions specified in paragraphs (2) and (4) of section 3032(e) of this title. 
(2)
(A)For purposes of this subchapter, the rate of payment of educational assistance allowances, and the charge against entitlement for receipt of such allowances, under this subsection shall be governed by the provisions of section 3032(e) of this title. 
(B)In the administration of the provisions referred to in subparagraph (A) for purposes of this subchapter— 
(i)a reference to an individual shall be deemed to be a reference to a member entitled to educational assistance under this subchapter; 
(ii)a reference to this chapter shall be deemed to be a reference to this subchapter; and 
(iii)a reference to the monthly rate of education assistance which such individual would otherwise be paid shall be deemed to be a reference to the monthly amount payable under subsection (a)(1)(A). 
(f)Licensing and Certification Tests
(1)Educational assistance is payable under this subchapter to a member entitled to educational assistance under this subchapter for a licensing or certification test described in section 3452(b) of this title. 
(2)
(A)For purposes of this subchapter, the amount payable for a licensing or certification test, the charge against entitlement for receipt of such payment, and the effect of expiration of entitlement on payments, under this subsection is governed by the provisions of section 3032(f) of this title. 
(B)In the administration of the provisions referred to in subparagraph (A) for purposes of this subchapter— 
(i)a reference to an individual shall be deemed to be a reference to a member entitled to educational assistance under this subchapter; 
(ii)a reference to this chapter shall be deemed to be a reference to this subchapter; and 
(iii)a reference to the full-time monthly institutional rate of educational assistance which such individual would otherwise be paid shall be deemed to a reference to the monthly amount payable under subsection (a)(1)(A). 
3325.Time limitation for use of entitlement 
(a)Duration of EntitlementExcept as provided in subsection (b), a member remains entitled to educational assistance under this subchapter— 
(1)while the member is serving— 
(A)in the Selected Reserve of the Ready Reserve, in the case of a member called or ordered to active service while serving in the Selected Reserve; or 
(B)in the Ready Reserve, in the case of a member ordered to active duty while serving in the Ready Reserve (other than the Selected Reserve); and 
(2)in the case of a member who separates from the Ready Reserve upon the completion of a service contract under other than dishonorable conditions, and, if applicable, the fulfillment of an existing military service obligation in accordance with section 651 of title 10, during the ten-year period beginning on the date on which the member separates from the Ready Reserve. 
(b)Duration of Entitlement for Disabled Members
(1)In the case of a person who is separated from the Ready Reserve because of a disability which was not the result of the person’s own willful misconduct incurred on or after the date on which such person became entitled to educational assistance under this subchapter, the person’s entitlement to educational assistance expires at the end of the 10-year period beginning on the date on which the person became entitled to such assistance. 
(2)The provisions of subsections (d) and (f) of section 3031 of this title shall apply to the period of entitlement prescribed by paragraph (1). 
3326.Termination of assistance 
(a)In GeneralExcept as provided in subsection (b), educational assistance may not be provided under this subchapter, or if being provided under this subchapter, shall be terminated— 
(1)if the member is receiving financial assistance under section 2107 of title 10 as a member of the Senior Reserve Officers’ Training Corps program; or 
(2)when the member separates from the Ready Reserve, as provided for under subparagraph (A) or (B) of paragraph (1) of section 3325(a) of this title, as applicable, unless the member is otherwise covered by paragraph (2) of such section. 
(b)ExceptionUnder regulations prescribed by the Secretary of Defense, educational assistance may be provided under this subchapter to a member of the Selected Reserve of the Ready Reserve who incurs a break in service in the Selected Reserve of not more than 90 days if the member continues to serve in the Ready Reserve during and after such break in service. 
IIIAdministrative Matters 
3341.Administration of programsThe provisions of sections 3470, 3471, 3474, 3476, 3482(g), 3483, and 3485 of this title and the provisions of subchapters I and II of chapter 36 of this title (with the exception of sections 3686(a), 3687, and 3692) shall be applicable to the provision of educational assistance under subchapters I and II of this chapter. In the application of such provisions for purposes of subchapter I or II of this chapter, the terms eligible veteran and a person, as used in such provisions, shall be deemed to refer to a person or member eligible for educational assistance under the applicable subchapter. 
3342.Funding 
(a)Funding for benefits accruing after October 1, 2008
(1)Payments for educational assistance under this chapter for persons entitled to such assistance under section 3302 or 3323 of this title shall be made from funds appropriated or otherwise made available to the Department of Veterans Affairs for the payment of readjustment benefits. 
(2)Payments for training and rehabilitation under section 3323(b) of this title shall be made from funds appropriated or otherwise made available to the Department of Veterans Affairs for the payment of readjustment benefits. 
(b)Funding for benefits accruing before October 1, 2008Payments for educational assistance under this chapter for persons entitled to such assistance under section 3302A or 3323A of this title shall be made from amounts in the Department of Defense Education Benefits Fund under section 2006 of title 10 that are attributable to armed forces education liabilities under chapters 1606 and 1607 of title 10 that accrue before October 1, 2008. Amounts for such payments shall be made available to the Secretary in accordance with the provisions of section 2006(d) of title 10. . 
(2)Clerical amendmentsThe tables of chapters at the beginning of title 38, United States Code, and at the beginning of part III of such title, are each amended by inserting after the item relating to chapter 32 the following new item: 
 
 
 
“33. Educational Assistance for Members of the Reserve Components3301”.     
(c)Conforming Amendments on Bar on Dual Eligibility for Benefits 
(1)Section 3033 of title 38, United States Code, is amended— 
(A)in subsection (a)(1), by striking chapter 106 or 107 of title 10 and inserting under subchapter I or subchapter II of chapter 33 of this title, under chapter 107 of title 10; and 
(B)in subsection (c), by striking chapter 106 of title 10 and inserting subchapter I of chapter 33 of this title. 
(2)Section 3221(f) of such title is amended by striking chapter 106 of title 10 and inserting subchapter I of chapter 33 of this title. 
(3)Section 3681 of such title is amended— 
(A)in subsection (a), by striking 34, 35, or 36 of this title or 106 or 107 of title 10, and inserting 33, 34, 35, or 36 of this title; and 
(B)in subsection (b)— 
(i)in paragraph (1), by inserting before the period the following: , and subchapters I and II of chapter 33 of this title; and 
(ii)in paragraph (2), by striking Chapters 106 and and inserting Chapter 107. 
(d)Conforming Amendments Relating to Department of Defense Education Benefits FundSection 2006(b) of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking and chapters 1606 and 1607; and 
(2)in paragraph (2)— 
(A)by striking subparagraph (C); and 
(B)by redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively. 
(e)Cross-Reference Amendments 
(1)Chapter 106 of title 10, united states code 
(A)Section 2131 of title 10, United States Code, is amended to read as follows: 
 
2131.Reference to subchapter I of chapter 33 of title 38Provisions of law related to educational assistance for members of the Selected Reserve under the Montgomery GI Bill program, as formerly set forth in this chapter and chapter 1606 of this title, are set forth in subchapter I of chapter 33 of title 38 (beginning with section 3301 of title 38). . 
(B)The table of sections at the beginning of chapter 106 of such title is amended by striking the item relating to section 2131 and inserting the following new item: 
 
 
2131. Reference to subchapter I of chapter 33 of title 38.  . 
(2)Chapter 1606 of title 10, united states codeChapter 1606 of such title is amended by striking all after the chapter heading and inserting the following: 
 
 
Sec. 
16131. Reference to subchapter I of chapter 33 of title 38.  
16131.Reference to subchapter I of chapter 33 of title 38Provisions of law related to educational assistance for members of the Selected Reserve under the Montgomery GI Bill program, as formerly set forth in this chapter, are set forth in subchapter I of chapter 33 of title 38 (beginning with section 3301 of that title). . 
(3)Chapter 1607 of title 10, united states codeChapter 1607 of such title is amended by striking all after the chapter heading and inserting the following: 
 
 
Sec. 
16161. Reference to subchapter II of chapter 33 of title 38.  
16161.Reference to subchapter II of chapter 33 of title 38Provisions of law related to educational assistance for members of the reserve components of the armed forces supporting contingency operations and certain other operations, as formerly set forth in this chapter, are set forth in subchapter II of chapter 33 of title 38 (beginning with section 3321 of that title). . 
(f)Additional Conforming Amendments 
(1)Title 38, united states code 
(A)Section 3485 of title 38, United States Code, is amended— 
(i)in subsection (a)(4)(E), by striking chapter 1606 or 1607 of title 10 and inserting chapter 33 of this title; 
(ii)in subsection (b), by striking chapter 30, 31, 32, or 34 of this title or chapter 1606 or 1607 of title 10, and inserting chapter 30, 31, 32, 33, or 34 of this title; and 
(iii)in subsection (e)(1)— 
(I)by striking , chapter 30, 31, 32, 35, or 36 of this title, or chapter 1606 or 1607 of title 10 and inserting or chapter 30, 31, 32, 33, 35, or 36 of this title; and 
(II)by striking section 2135 of such title and inserting section 3305 of this title. 
(B)Section 3672(c) of such title is amended— 
(i)in paragraph (3)(A), by striking chapters 30 and 35 of this title and chapter 1606 of title 10 and inserting chapters 30, 33, and 35 of this title; and 
(ii)in paragraph (4), by striking chapter 30 or 35 of this title, or chapter 1606 of title 10, as the case may be and inserting chapter 30, 33, or 35 of this title. 
(C)Section 3680A(d)(1) of such title is amended— 
(i)by striking or under chapter 106 of title 10 the first place it appears; and 
(ii)by striking or chapter 30, 31, 32, or 35 of this title or under chapter 106 of title 10 and inserting or chapter 30, 31, 32, 33, or 35 of this title. 
(D)Section 3684A(a)(1) of such title is amended by striking chapter 30 or 32 of this title or in chapter 106 of title 10 and inserting chapter 30, 32, or 33 of this title. 
(E)Section 3688(b) of such title is amended by striking , chapter 30, 32, or 35 of this title, or chapter 106 of title 10 and inserting or chapter 30, 32, 33, or 35 of this title. 
(F)Section 3689 of such title is amended by inserting 33, after 32, each place it appears. 
(G)Section 3692 of such title is amended— 
(i)in subsection (a), by striking or 35 of this title and chapter 1606 of title 10 and inserting 33, or 35 of this title; and 
(ii)in subsection (b), by striking , chapters 30, 32, and 35 of this title, and chapter 1606 of title 10 and inserting and chapters 30, 32, 33, and 35 of this title. 
(H)Section 3695(a) of such title is amended— 
(i)by striking paragraph (4) and inserting the following new paragraph (4): 
 
(4)Chapters 30, 32, 34, 35, and 36 of this title and subchapters I and II of chapter 33 of this title. ; and 
(ii)in paragraph (5), by striking , 1606, 1607,. 
(I)Section 3697(a) of such title is amended by striking chapter 30, 32, 34, or 35 of this title, or chapter 106 of title 10, and inserting chapter 30, 32, 33, 34, or 35 of this title. 
(J)Section 3697A(b)(1) of such title is amended by striking or 32 of this title or chapter 106 or 107 of title 10 and inserting 32, or 33 of this title. 
(2)Title 10, united states codeSection 510(h) of title 10, United States Code, is amended— 
(A)in paragraph (1)— 
(i)in subparagraph (A), by striking additional educational assistance under chapter 1606 of this title or to basic educational assistance under subchapter II of chapter 30 of title 38 and inserting basic educational assistance under subchapter II of chapter 30 of title 38 or educational assistance under subchapter I of chapter 33 of that title; and 
(ii)in subparagraph (B)— 
(I)by striking chapter 1606 of this title or chapter 30 of title 38 and inserting chapter 30 or subchapter I of chapter 33 of title 38; and 
(II)by striking either such chapter each place it appears and inserting either such provisions; and 
(B)in paragraph (3)(A), by striking educational assistance under chapter 1606 of this title and all that follows through as the case may be and inserting basic educational assistance under chapter 30 of title 38 or educational assistance under subchapter I of chapter 33 of that title from an entitlement to such basic educational assistance under chapter 30 of that title or educational assistance under subchapter I of chapter 33 of that title, as the case may be. 
(3)Elementary and secondary education act of 1965Section 2304(g) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6674(g)) is amended by striking chapter 30 of title 38 or chapter 1606 of title 10 and inserting chapter 30 or 33 of title 38. 
(4)Internal Revenue Code of 1986Section 25A(g)(2)(B) of the Internal Revenue Code of 1986 is amended by striking chapter 30, 31, 32, 34, or 35 of title 38, United States Code, or under chapter 1606 of title 10, United States Code and inserting chapter 30, 31, 32, 33, 34, or 35 of title 38, United States Code. 
(g)Effective Date 
(1)In generalThis section and the amendments made by this section shall take effect on October 1, 2008. 
(2)No adjustment in assistance amounts for fiscal year 2009The adjustment in amounts of educational assistance otherwise required for fiscal year 2009 under section 3303(a)(2) of title 38, United States Code (as amended by subsection (b)), shall not be made. 
 
